2014 IL App (3d) 120680

                         Opinion filed September 30, 2014
_____________________________________________________________________________

                                           IN THE

                             APPELLATE COURT OF ILLINOIS

                                     THIRD DISTRICT

                                         A.D., 2014

THE PEOPLE OF THE STATE OF                     )       Appeal from the Circuit Court
ILLINOIS,                                      )       of the 14th Judicial Circuit,
                                               )       Rock Island County, Illinois.
      Plaintiff-Appellee,                      )
                                               )       Appeal No. 3-12-0680
      v.                                       )       Circuit No. 11-CF-785
                                               )
RAYMOND E. GOOSSENS,                           )       The Honorable
                                               )       Michael F. Meersman,
      Defendant-Appellant.                     )       Judge, presiding.
_____________________________________________________________________________

      JUSTICE O'BRIEN delivered the judgment of the court, with opinion.
      Justice Carter concurred in the judgment and opinion.
      Justice Wright specially concurred, with opinion.
_____________________________________________________________________________


                                         OPINION


¶1           The defendant, Raymond E. Goossens, appeals from his conviction for

      intimidation, challenging the condition of his probation order that he become current on

      child support. We affirm.

¶2                                         FACTS

¶3           The defendant, Raymond E. Goossens, was convicted of intimidation (720 ILCS

     5/12-6(a)(6) (West 2010)) after he, as a sergeant of the Cordova police department,
     threatened to not respond to 911 calls from the Cordova Dragway while two former

     police officers worked there. The defendant was sentenced to a term of two years’

     probation. The order of probation contained 21 conditions, one of which was that the

     defendant become current on his child support. The defendant appealed, arguing that the

     trial court lacked the authority to include the child support condition in the probation

     order and asking this court to vacate that condition.

¶4                                          ANALYSIS

¶5             The defendant argues that the child support condition was unauthorized because it

     made the probation an indeterminate term, thereby in violation of the maximum 30-

     month term authorized by section 5-4.5-40(d) of the Unified Code of Corrections (the

     Code) (730 ILCS 5/5-4.5-40(d) (West 2010)).             The defendant also argues that the

     condition was not authorized under section 5-6-3 of the Code (730 ILCS 5/5-6-3 (West

     2010)) because child support payments did not reasonably relate to the offense of

     intimidation. The State argues that the trial court had specific statutory authority to

     impose the child support condition. Whether or not the sentence is authorized by statute

     is a question of law that we review de novo. People v. Thompson, 209 Ill. 2d 19, 22

     (2004).

¶6             The defendant was convicted of intimidation, a Class 3 felony. 720 ILCS 5/12-

     6(a)(6) (West 2010).      Section 5-4.5-40(d) of the Code provides that the period of

     probation or conditional discharge for a Class 3 felony shall not exceed 30 months. 730

     ILCS 5/5-4.5-40(d) (West 2010). The defendant cites no case law in support of his

     position that a condition of probation somehow increases the term of probation. The

     defendant could make the same argument with regard to any fines or fees imposed as

     conditions of probation that he fails or refuses to pay during the term of probation. The

                                              -2-
     trial court has jurisdiction to revoke or modify during the term of the probation, but is

     generally limited to contempt proceedings to enforce unfulfilled conditions of probation

     after the probation period has expired. People v. Budzynski, 333 Ill. App. 3d 433, 436

     (2002). We find that the inclusion of the child support probation term did not convert the

     defendant’s probation term to an indeterminate term.

¶7          Our goal in interpreting the language of a statute is to determine and give effect to

     the intent of the legislature. Taddeo v. Board of Trustees of the Illinois Municipal

     Retirement Fund, 216 Ill. 2d 590, 595 (2005). Legislative intent is best derived from the

     language of the statute itself, which, if unambiguous, should be enforced as written. Id.

¶8          Section 5-6-3(a) of the Code lists several mandatory conditions of probation. 730

     ILCS 5/5-6-3(a) (West 2010) (the conditions of probation and of conditional discharge

     "shall be"). Section 5-6-3(b) of the Code lists other conditions that a court may impose at

     its discretion.    730 ILCS 5/5-6-3(b) (West 2010).      Section 5-6-3(b)(6) of the Code

     provides:

                       “(b) The Court may in addition to other reasonable conditions relating to

            the nature of the offense or the rehabilitation of the defendant as determined for

            each defendant in the proper discretion of the Court require that the person:

                                                 ***

                       (6) support his dependents[.]” 730 ILCS 5/5-6-3(b)(6) (West 2010).

¶9          The State argues that this provision provided clear statutory authority to impose

     payment of child support as a condition of probation. We agree. We read section 5-6-

     3(b) of the Code as specifically allowing the enumerated conditions, but if the trial court

     seeks to impose additional, unlisted, conditions, they must be reasonably related to the

     charged offense. See People v. Meyer, 176 Ill. 2d 372, 378 (1997) (recognizing that

                                              -3-
       section 5-6-3(b) of the Code contained several permitted conditions, but also gave the

       trial court discretion to impose additional conditions provided that they were reasonable

       and related to the nature of the offense or rehabilitation of the defendant; sign

       proclaiming the defendant a violent felon was unreasonable); see also People v.

       Whittington, 87 Ill. App. 3d 504 (1980) (probation condition not specifically enumerated

       in earlier version of section 5-6-3(b) of the Code was permissible because it was

       reasonably related to the underlying offense).       In so holding, we acknowledge our

       disagreement with the Fourth District’s holding in People v. Campbell, 325 Ill. App. 3d
569, 571 (2001), that the plain meaning of section 5-6-3(b) of the Code is that all

       conditions of a sentence of probation or conditional discharge must be related to the

       specific offense for which the defendant is sentenced. Thus, we hold that since the

       condition that the defendant support his dependents is specifically enumerated in section

       5-6-3(b) of the Code, the trial court's imposition of the condition that the defendant

       become current on his child support was authorized by statute, without a finding that the

       condition was reasonably related to the underlying offense.

¶ 10                                         CONCLUSION

¶ 11          The judgment of the circuit court of Rock Island County is affirmed.

¶ 12          Affirmed.



¶ 13          JUSTICE WRIGHT, specially concurring.

¶ 14          I agree with the majority and write separately to clarify that the trial court can

       order defendant to support his dependents beginning on the first day of the term of

       probation.



                                               -4-
¶ 15          If defendant is current in his support obligation on the last day of his probation

       term, probation would be successfully terminated. Therefore, the sentence is definite and

       not indeterminate.

¶ 16          In the event defendant has not complied with his support obligation at any point

       during the original term of probation, he risks a violation of probation and the imposition

       of a new term of probation. Again, this does not make his sentence indeterminate.

¶ 17          On the other hand, if defendant is not current in his support on the last day of the

       term of his probation and the State does not file a petition alleging a violation of

       probation, then as the majority notes, the trial court may require defendant to pay the

       mandated support which accrued during the term of probation by resorting to the court’s

       power of contempt. Again, this contempt process would not make the sentence

       indeterminate because the court can only exercise the powers of contempt with respect to

       the amount due during the term of probation.




                                                -5-